Name: Commission Regulation (EEC) No 2023/86 of 30 June 1986 amending Regulation (EEC) No 578/86 introducing a charge on maize exported from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 86 Official Journal of the European Communities No L 173/35 COMMISSION REGULATION (EEC) No 2023/86 of 30 June 1986 amending Regulation (EEC) No 578/86 introducing a charge on maize exported from Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 90 ( 1 ), thereof, Whereas, in the light of information available, there is still a danger that, until the new harvest, maize imported into Spain before 1 March 1986 may be re-exported to the Community as constituted at 31 December 1985, to third countries or to Portugal ; whereas the period of applica ­ tion of the charge introduced by Commission Regulation (EEC) No 578 /86 (') should, accordingly be extended until 31 July 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 578/86, ' the end of the 1985/86 marketing year' is replaced by '31 July 1986'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 57, 1 . 3 . 1986, p. 20 .